Citation Nr: 1136086	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

The issues of entitlement to service connection for bilateral hearing loss, on the merits, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1986, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the August 1986 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1986 RO decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence relevant to the claim for service connection for bilateral hearing loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran was initially denied service connection for bilateral hearing loss in August 1986.  The basis of the denial was that hearing loss was not shown in service.  Evidence of record at that time included service treatment records and a VA audiological examination which included the Veteran's reported history of noise exposure in service and other possible ear complaints and then-current findings.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In February 2009, the Veteran requested that his claim for hearing loss be reopened.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in August 1986 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes statements from the Veteran dated May 2009 and June 2010 that he did not have ear protection while working on jet engines during service.  and the report of an August 2009 VA audiological examination in which the examiner stated that an opinion regarding service connection for hearing loss would be based on speculation due to lack of audiograms at entrance and separation from service.  

Pursuant to Shade, in determining if the low threshold has been met for whether new and material evidence raises a reasonable possibility of substantiating a claim, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The evidence is new in that it has not previously be considered and it is also material because it establishes that the Veteran has a current hearing loss disability and he has submitted credible evidence regarding in-service noise exposure.  An examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As new and material evidence has been presented, the claim is reopened.  

The Board notes that the duties to notify and assist have been met to the extent necessary to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the claim for bilateral hearing loss, the Board finds that additional development is required prior to readjudication; a medical opinion is necessary to decide both the hearing loss and tinnitus claims.  

The Veteran contends that his bilateral hearing loss and tinnitus developed as a result of noise exposure while working on jet engines during service.  His DD 214 shows that he was trained in aviation fundamentals and aviation machinist's mate basics.  No hearing loss or tinnitus was found at the time of the Veteran's separation from service.  The earliest evidence of record of hearing loss is a private evaluation dated April 1986.  That examiner noted the Veteran had a history of noise exposure in service and after, as well as unconsciousness from head injury, an ear infection and minor sinus problems.  

In August 2009, the Veteran was diagnosed during a VA examination as having bilateral sensorineural hearing loss and tinnitus.  The examiner stated that an opinion regarding service connection for hearing loss and tinnitus would be based on speculation due to lack of audiograms at entrance and separation from service; only whisper tests were available that did not provide frequency and intensity specific information.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Even if the evidence does not adequately show hearing loss for VA compensation purposes during service, as the examiner purports, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In light of the Veteran's positive history of noise exposure in service, he should be afforded another VA examination to obtain another medical opinion as to whether his current hearing loss and tinnitus developed as a result of his noise exposure during service.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination to determine the current nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current bilateral hearing loss and tinnitus had their onset during active service, or are related to any in-service disease or injury.  The examiner should specifically address the Veteran's inservice training and duties working on jet engines and the other possible causes noted in the April 1986 audiological examination.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


